Title: Provincial Commissioners: Orders for Payment, [9 February 1756–18 March 1756]
From: Provincial Commissioners
To: 


Charles Norris, brother of the speaker, was a trustee of the General Loan Office and the officer responsible for making payments from the funds raised by the various acts for issuing paper currency. Among his papers are nine volumes containing over 2000 receipted orders for  payment signed by commissioners in charge of war-time expenditures, 1755–65. During Franklin’s service as commissioner under the £60,000 act of Nov. 27, 1755, and the £30,000 act of Sept. 21, 1756 (see above, p. 284 n, and below, p. 515 n), Norris paid some 357 orders which survive in this file, 174 of them signed by Franklin with other commissioners. Two of these may have been signed before the paper bills authorized by the £60,000 act had actually been printed. On Jan. 6, 1756, James Hamilton, Franklin, Joseph Fox, and John Hughes, the four commissioners who were with the governor at Reading, signed one directing the trustees of the General Loan Office to pay £5000 to Evan Morgan. A second order, signed by Hamilton, Franklin, Morgan, and Fox, directed that £5000 be paid to John Hughes. Both papers are in Franklin’s hand, but the date on the second, Jan. 29, 1756, is in another hand and must have been added later, since Franklin was at Fort Allen on that day. These orders are numbered “1” and “2,” but the routine signing of similar documents began on February 9, after he had returned from the frontier.
The normal form for an order (occasionally in Franklin’s hand, often in that of his son William) was simply an authorization to pay John Doe a specified amount in pounds, shillings, and pence for indicated services or goods provided to the province, and was signed by the commissioners present when the payment was approved. Though there were seven commissioners business was usually conducted by four or five of them, occasionally by six, and only rarely did Speaker Isaac Norris sign as a commissioner. Upon receiving the order the payee took it to the General Loan Office where an officer, usually Charles Norris, made the payment, the payee receipted the order with the date, and the paper thence became part of the Loan Office files.
Since the commissioners’ minutes, if any were kept, have not survived, nothing can be said of Franklin’s role as distinct from that of the other commissioners except that his signature records his presence at their meetings on certain days, and his assent to the payments thus signed. As the list below and others in this and the next volume show, some of the payments seem merely routine and probably occasioned little or no discussion, while others probably were considered at length. Since this was the first year that commissioners exercised such authority and was a period of crisis in the province, it is likely that procedures were less routine than they became later, but the orders provide no clues as to possible disagreements among the commissioners. They do furnish, however, the fullest available record of the work of the commissioners in organizing and maintaining the defenses of Pennsylvania and in handling the various emergency situations which arose. For this reason the orders signed while Franklin was a commissioner and present in Philadelphia are listed as a part of his personal record.
At some time in the past the entire file of orders, 1755–65, was arranged alphabetically by the names of the payees. The present editors have identified and listed chronologically those for the year 1756 when Franklin was a commissioner. Except for the two very early orders mentioned above, they fall into six groups:
1. February 9 to March 18, while Franklin was in Philadelphia between his service on the frontier and his journey to Virginia on post office business; 38 orders.
2. March 19 to May 8, while he was on his Virginia trip; 105 orders.
3. May 11 to June 16, when he was at home between his return and his departure for New York; 66 orders.
4. June 18 to July 22, between his going to New York and the exhaustion of the funds appropriated under the £60,000 act; 34 orders.
5. October 4 to November 5, from the time when new funds became available under the £30,000 act to the departure of a majority of the commissioners to attend the Indian conference at Easton; 38 orders. No orders were signed from July 23 to October 3 inclusive.
6. November 23 to December 29, between the return from Easton and the virtual exhaustion of funds under the £30,000 act; 74 orders.
The orders signed during the first, third, fifth, and sixth periods above are presented in this and the next volume under the dates of the earliest order in each group. To conserve space they are listed, rather than printed in full, each entry showing its date, the name of the payee, the purpose for which the payment was authorized, and the amount. Dates on which payees receipted the orders are not shown, but with rare exceptions the latter appear in the accounts which the Loan Office trustees submitted to the Assembly and which are printed in Votes, 1755–56, pp. 167–72. In many instances original orders describe in some detail the goods or services provided; here the descriptions are often considerably condensed and no attempt is made to preserve the exact wording except when quotation marks are used. Virtually all the activities represented are covered, in general if not in particular, by other documents in this volume. A major exception is illustrated in the first entry below; this and others like it which provide for “Maintaining French Neutrals” refer to the Acadian exiles sent to Pennsylvania as to other colonies, where they became a public responsibility.
All the orders signed during periods when Franklin was in Philadelphia are listed, even though there are some he did not sign, either because he was himself the payee or because, presumably, he was absent from a particular meeting of the commissioners during the whole or a part of its session. Orders which he did not sign are indicated by an asterisk (*).


Date
Payee
Purpose
Amount


February


£
s.
d.


9 
Joseph Fox
Maintaining French Neutrals
1000
0
0


17*
Benjamin Franklin
£2000 bills of exchange in London
3500
0
0


  21 
Capt. Edward Croston
Advance for provisions
50
0
0


  21 
John Smith
Provisions bought by Wm. Buchanan
400
0
0


  23 
Samuel McCall, Sr.
Part payment, arms and ammunition
400
0
0


  24 
Capt. George Croghan
Pay, 4 cos. west of Susquehanna
77
7
0


  24 
Capt. Thomas McKee
Service to the province
30
0
0


  26 
Adam Deshler
Provisions for Capt. Wetterhold’s co.
59
18
11½


26*
Benjamin Franklin
£850 bills of exchange in London
1487
10
0


  26 
Capt. John Trump
Pay and expense of his co.
228
17
2


  27 
Lt. Patrick Davis
Pay for his detachment of McLaughlin’s co.
74
14
11


  [27] 
Capt. James Martin
Pay for self and co.
244
19
6


  27 
Conrad Weiser
1 mo. pay, Capt. Christian Busse’s co.
178
11
0


March







1*
William Jones
Cattle for troops in Northampton Co.
129
0
0


1*
Townsend White
Guns, powder, lead for back inhabitants
173
19
6


  2 
Capt. George Aston
Services of his co.
240
15
4


  2 
John Atkins
Services of team at Ft. Hamilton
11
3
2


8*
Benjamin Franklin
Settlement, cash disbursed for province
198
16
11


  9 
James Galbreath and Barnabas Hughes
Provisions and tallow furnished soldiers
202
8
0


  10 
James Coultas
Advance to finish repairs at battery
200
0
0


11*
Benjamin Franklin
Guns and blankets bought at N.Y.
287
6
10½


  11 
Benjamin Kendall
25 guns
44
2
8


11*
Richard Peters
Presents to Indians in town
81
16
11


11*
William Rush and John Hall
Guns made for the province
100
0
0



  11 
Joseph Turner
Per order of gov., arms sent to back country and building fort at Shippensburg
671
0
7½


  12 
James Hamilton
Money advanced to the province
1954
12
0


  12 
William West
For Adam Hoops, provisioner west of Susquehanna
400
0
0


13*
Benjamin Franklin
Money advanced to the province
97
5
7


  15 
Capt. William Craig
Pay in full for his co.
256
13
3


15*
Capt. George Croghan
In full, account against
213
11
10


  15 
Lt. James Hyndshaw
Pay for co., Feb. 15 to March 15
127
12
0


15*
Evan Morgan
To pay public housekeeper for quartering regulars from N.Y.
89
3
0


15*
John Phillips
3 pr. swivel guns and 280 lbs. shot
25
18
0


15*
Capt. George Reynolds
Pay for co. to time of discharge
75
15
0


15*
David Sissholtz
Blockhouse “removed within Ft. Norris” by Col. Clapham
15
0
0


  15 
Capt. Henry Wagoner
Pay for co. to time of discharge
134
5
0


18*
Frederick Weiser
Full pay, Capt. Busse’s co. to Mar. 8
134
17
0


18*
Frederick Weiser
Balance due Conrad Weiser for victualling Busse’s co.
33
6
0


